



COURT OF APPEAL FOR ONTARIO

CITATION: Rea v. Rea, 2019 ONCA 247

DATE: 20190328

DOCKET: C66460

Simmons, Tulloch and Brown JJ.A.

BETWEEN

Natale Antonio Rea

Respondent (Appellant)

and

Tracy Bernadette Rea

Applicant (Respondent)

Julie Hannaford, Marie Henein and Heather Hansen, for
    the appellant

Laurie Pawlitza and Christine Ashbourne, for the
    respondent

Heard in writing

On appeal from the order of Justice David Jarvis of the
    Superior Court of Justice, dated January 22, 2019.

COSTS ENDORSEMENT

[1]

Mr. Rea appealed from a contempt order under which he was ordered
    jailed.

[2]

On virtually the eve of the expedited appeal hearing, he accepted an
    offer to settle under which he is to pay Ms. Rea's costs of the appeal on a
    full indemnity scale.

[3]

We have reviewed the costs claimed and conclude they are wholly
    disproportionate and far beyond the range of anything that could be considered
    reasonable, even on a full indemnity basis.

[4]

Costs of the appeal are to Ms. Rea on a full indemnity basis as agreed,
    fixed in the amount of $30,000, inclusive of disbursements and applicable
    taxes.

[5]

While the appeal was pending, Mr. Rea sought an extension of time to
    appeal the order underlying the contempt finding and several other orders.
    Apart from an order staying portions of the contempt order, Mr. Rea was wholly
    unsuccessful.

[6]

Costs of Mr. Rea's motions are to Ms. Rea on a partial indemnity scale
    fixed in the amount of $7,500, inclusive of disbursements and taxes.

[7]

We make no order as to costs in relation to Ms. Rea's motion to deny
    audience to Mr. Rea.

Janet Simmons J.A.

M. Tulloch J.A.

David Brown J.A.


